Casey, J.
Appeal from a judgment of the County Court of Albany County (Clyne, J.), rendered December 1, 1983, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
Defendant, with the assistance of counsel, freely and voluntarily entered a plea of guilty of the crime of murder in the second degree. At the allocution, defendant admitted having fully participated in the senseless and brutal beating of the victim, which continued for half an hour, resulting in the victim’s death. That defendant acted with a depraved indifference to human life (Penal Law § 125.25 [2]) is readily inferable from his statements. Defendant’s recitation of the circumstances surrounding the attack on the victim contained in the presentence report justified the imposition of the minimum possible sentence of 15 years to life which he received, but it does not suggest that the guilty plea was improvident or baseless. The plea was properly accepted and the judgment of conviction should be affirmed (see, People v McGowen, 42 NY2d 905).
*472Judgment affirmed. Mahoney, P.J., Casey, Mikoll, Levine and Harvey, JJ., concur.